     Case 1:18-cv-04727-ELR Document 52 Filed 08/29/19 Page 1 of 5




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


GEORGIA COALITION FOR THE
PEOPLES’ AGENDA, INC., et. Al.

             Plaintiffs,                  Civil Action No.
                                          1:18-cv-04727-ER
v.

BRAD RAFFENSBERGER, in his
official capacity as Secretary of State
for the State of Georgia,

             Defendant.



     CONSENT MOTION TO MODIFY SCHEDULING ORDER

      Plaintiffs, with the consent of Defendant, do hereby move the Court

for an Order modifying the Scheduling Order [Doc 49] to extend the

deadlines set forth therein by a period of 120 days to accommodate the

parties’ continuation of good-faith settlement negotiations, which have been

ongoing since the passage of Georgia House Bill 316. See Consent Motion

to Modify Scheduling Order, Doc. 48; H.B. 316, Doc. 48-1.

      In addition to the ongoing settlement discussions, counsel for the

parties have been meeting and conferring about the impact of H.B. 316 on



                                      1
     Case 1:18-cv-04727-ELR Document 52 Filed 08/29/19 Page 2 of 5




the parties’ claims and defenses, expert witness reports, discovery and other

aspects of this litigation going forward. Defendant has represented to

Plaintiffs’ counsel that the “26 month clock” has been reset so that the

earliest that any applicant can be rejected due to the matching process is

September of 2021. For these reasons, and to accommodate future

discussions, the parties are jointly requesting that the current deadlines in the

Scheduling Order [Doc 49] be extended by 120 days as set forth in the chart

below:

 Plaintiffs’ Expert Disclosures            November 6, 2019
 (reports)
 Defendant’s Expert Disclosures            December 6, 2019
 (reports)
 Plaintiffs’ Rebuttal Expert               December 20, 2019
 Disclosures (reports)
 Close of Discovery                        January 29, 2020
 Dispositive Motions (filed)               February 28, 2020
 Dispositive Motions (response)            March 20, 2020
 Dispositive Motions (reply)               April 3, 2020
 Last Day for Daubert Motions              On last day to submit pretrial Order
 Last Day to submit pretrial Order         30 days after entry of the Court’s
                                           ruling on summary judgment
 Trial readiness                           Summer of 2020

      This is the second motion seeking a modification of the Scheduling

Order. Plaintiffs respectfully submit that, given the ongoing settlement




                                       2
     Case 1:18-cv-04727-ELR Document 52 Filed 08/29/19 Page 3 of 5




negotiations and the resetting of the 26 month clock, the extension of the

deadlines set forth herein is reasonable under the circumstances.


Respectfully submitted this 29th day of August, 2019.


                          s/ Bryan L. Sells
                          Bryan L. Sells
                          Georgia Bar No. 635562
                          The Law Office of Bryan Sells, LLC
                          PO Box 5493
                          Atlanta, Georgia 31107
                          Tel: (404) 480-4212
                          Email: bryan@bryansellslaw.com

                          Jon Greenbaum*
                          Ezra D. Rosenberg*
                          Julie Houk*
                          John Powers*
                          jgreenbaum@lawyerscommittee.org
                          erosenberg@lawyerscommittee.org
                          jhouk@lawyerscommittee.org
                          jpowers@lawyerscommittee.org
                          Lawyers’ Committee for Civil Rights Under Law
                          1500 K Street NW, Suite 900
                          Washington, D.C. 20005
                          Telephone: (202) 662-8600
                          Facsimile: (202) 783-0857

                          Vilia Hayes*
                          Gregory Farrell*
                          Hughes Hubbard & Reed LLP
                          One Battery Park Plaza
                          New York, New York 10004-1482
                          Telephone: (212) 837-6000
                          Facsimile: (212) 422-4726


                                      3
Case 1:18-cv-04727-ELR Document 52 Filed 08/29/19 Page 4 of 5




                  Danielle Lang*
                  Mark Gaber*
                  J. Gerald Hebert*
                  dlang@campaignlegalcenter.org
                  MGaber@campaignlegalcenter.org
                  GHebert@campaignlegalcenter.org
                  Campaign Legal Center
                  1411 K Street NW, Suite 1400
                  Washington, DC 20005
                  Telephone: (202) 736-2200
                  Facsimile: (202) 736-2222

                  Phi Nguyen
                  Georgia Bar No. 578019
                  Asian Americans Advancing Justice – Atlanta
                  5680 Oakbrook Parkway, Suite 148
                  Norcross, Georgia 30093
                  pnguyen@advancingjustice-atlanta.org
                  Telephone: (770) 818-6147

                  *Admitted pro hac vice

                  Counsel for Plaintiffs




                              4
     Case 1:18-cv-04727-ELR Document 52 Filed 08/29/19 Page 5 of 5




        CERTIFICATE OF COMPLIANCE AND OF SERVICE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing CONSENT MOTION TO MODIFY SCHEDULING ORDER has

been prepared in Times New Roman 14, a font and type selection approved

by the Court in L.R. 5.1(C), and that I provided notice and a copy of the

foregoing using the CM/ECF system which will automatically send e-mail

notification of such filing to all attorneys of record.

      Respectfully submitted this 29th day of August, 2019,

                           s/ Bryan L. Sells
                           Bryan L. Sells
                           Georgia Bar No. 635562
                           The Law Office of Bryan Sells, LLC
                           PO Box 5493
                           Atlanta, Georgia 31107
                           Tel: (404) 480-4212
                           Email: bryan@bryansellslaw.com

                           Counsel for Plaintiffs




                                        5
